                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

JOY WERNER-DEASON,
ADC #715501                                                                   PLAINTIFF

V.                           CASE NO. 3:18-cv-140-JM-BD

CRAIGHEAD COUNTY JAIL, et al.                                             DEFENDANTS

                                         ORDER

       Defendants have notified the Court that service has been executed on Jacob

Saffell. (Docket entry #42) Accordingly, the Clerk of Court is instructed to file Defendant

Saffell’s proposed answer (#42-1) as his answer to Ms. Werner-Deason’s claims against

him. The Clerk also is instructed to update the docket sheet to reflect that Defendant Y.

Siffell as actually Jacob Saffell.

       IT IS SO ORDERED, this 29th day of August, 2019.



                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE
